Citation Nr: 0831728	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.  

2.  Entitlement to service connection for varicose veins. 

3.  Entitlement to service connection for right ear hearing 
loss

4.  Entitlement to service connection for hypertension

5.  Entitlement to service connection for left ear hearing 
loss. 

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied service connection for 
tinnitus, bilateral low frequency sensorineural hearing loss, 
diabetes mellitus, Type 2 with complications of peripheral 
neuropathy and peripheral vascular disease, hypertension, and 
varicose veins.  The veteran timely appealed the RO's May 
2003 rating action to the Board. 

By an October 2004 rating action, the RO granted service 
connection for diabetes mellitus, type 2, with complications 
of peripheral neuropathy and diabetic retinopathy associated 
with herbicide exposure; an initial 20 percent evaluation was 
assigned, effective February 21, 2003.  As the veteran has 
not disagreed with initial 20 percent evaluation or effective 
date (i.e., February 21, 2003) assigned to the above- 
referenced issue, it is no longer before the Board.  Grantham 
v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  Thus, the only 
issues remaining for appellate review are those listed on the 
title page. 


FINDINGS OF FACT

1.  The veteran does not currently have varicose veins, 
peripheral vascular disease or right ear hearing loss for VA 
compensation purposes. 

2.  The medical evidence of record does not show hypertension 
during service or for years thereafter; nor does it show that 
hypertension was caused or made chronically worse by the 
veteran's service-connected diabetes mellitus.  

3.  The currently demonstrated left ear hearing loss 
disability and tinnitus did not have their clinical onset 
during service.  


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  Peripheral vascular disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  Right ear hearing loss was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).  

4.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

5.  Hypertension was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

       Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as 
amended by 73 Fed. Reg. 23353-23356 (2008) (to be codified at 
38 C.F.R. § 3.159(b)(1) and applicable to all claims for 
benefits pending before VA on      May 20, 2008).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the Court also held that VCAA notice should be given 
before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., statements or supplemental statements of the 
case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues decided below, 
VA provided the veteran with pre-adjudication notice, in 
accordance with the Pelegrini II VCAA elements in a March 
2003 letter.  The letter informed the veteran to let VA know 
of any evidence he thought would support his claims, that it 
was his responsibility to make sure that VA received all 
requested records not in the possession of a Federal entity, 
and told him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since, however, the claims for service connection 
decided in the decision below are being denied, no effective 
date(s) or rating(s) is being set, and the lack of notice as 
to these elements is not prejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, relevant service medical and 
personnel records, post-service private and VA medical 
reports and statements of the veteran have been associated 
with the claims files.  To this end, in April 2003 and June 
2004, VA examined the veteran in connection with his service 
connection claims decided in the decision below.  Copies of 
said VA examination reports are contained in the claims file.  

While VA medical opinions were not obtained with regard to 
the claims for service connection for varicose veins, 
peripheral vascular disease and hypertension, the Board finds 
that such opinions are not required because there is no 
competent evidence that that the veteran currently has 
varicose veins and peripheral vascular disease or that any 
currently diagnosed hypertension may be related to service. 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this 
regard, the record does not indicate a continuity of 
symptomatology from the time of service, and no medical 
professional has provided an opinion that the aforementioned 
disabilities are related to a disease or injury in service.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claims 
discussed in the decision herein below. 

II.  Relevant Laws and Regulations

	Service connection-general criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303(a) (2007).  

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

       Presumptive Service Connection-criteria

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
sensorineural hearing loss and hypertension to a degree of 10 
percent within one year from the date of termination of 
service, establishes a rebuttable presumption it was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

       Hearing Loss-criteria

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz are 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385.  

III.  Analysis

The veteran maintains that he currently has varicose veins, 
peripheral vascular disease, hypertension, bilateral hearing 
loss and tinnitus, which all began during his period of 
active military service.  He contends that his current 
hearing loss and tinnitus are the result of having been 
exposed to jet engine noise on the flight deck.  (see, April 
2003 VA audiological examination report).  

A) Varicose Veins, Peripheral Vascular Disease and Right Ear 
Hearing Loss

The initial question is whether the veteran currently has 
varicose veins, peripheral vascular disease and right ear 
hearing loss for VA compensation purposes.  Service medical 
records are entirely devoid of any subjective complaints or 
clinical findings referable to varicose veins, peripheral 
vascular disease, or right ear hearing loss.  
(Parenthetically, the Board observes that the veteran 
reported having had leg cramps on Reports of Medical History, 
dated in July and September 1967).  Audiometric examinations, 
conducted at the veteran's separation examinations in 
February and October 1972, revealed right ear hearing that 
was normal limits.  Thus, the veteran's service medical 
records provide probative evidence against the instant 
service connection claims.  

Post-service private and VA examination and treatment records 
show no evidence of varicose veins, peripheral vascular 
disease, or right ear hearing loss for VA compensation 
purposes.  Indeed, an April 2003 VA examiner concluded, after 
a review of the medical records, that he was unable to list 
any symptoms or problems suggestive of peripheral vascular 
disease.  The April 2003 VA examiner's conclusion is 
corroborated by an absence of artery and vein problems during 
a June 2004 VA examination.  To this end, when VA evaluated 
the veteran in June 2004, there was no evidence of 
claudication or appreciable bruits.  He had normal pulses.  
While the veteran experienced paresthesias around the left 
ankle, the June 2004 VA examiner determined that they were 
the result of a harvested vein for an unrelated surgery.  The 
veteran received audiological evaluations in April 2003 and 
June 2004, which did not result in impaired hearing in the 
right ear as measured by VA standards explained in 38 C.F.R. 
§ 3.385.  (see, April 2003 and June 2004 VA arteries and 
veins, heart and audiological examination reports, 
respectively).  

The existence of current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, there is no evidence of varicose veins, 
peripheral vascular disease, or impaired right ear hearing 
loss as measured by VA standards promulgated in 38 C.F.R. 
§ 3.385.  Thus, as the preponderance of the evidence is 
against the claims for service connection for said 
disabilities, and there is no doubt to be resolved, and the 
claims are denied. 38 U.S.C.A. § 5107(b) (West 2002).

B)  Hypertension

After a review of the evidence of record, the Board finds 
that service connection for hypertension is not warranted. In 
reaching the foregoing determination, the Board observes that 
service medical records contain a single elevated blood 
pressure reading of 140/92 in the recumbent position in 
September 1967.  (see, September 1967 OCS Applicant 
examination report).  A diagnosis of hypertension was not 
made at that time.  The remainder of the service medical 
records, however, to include February and October 1972 
discharge examination reports, are devoid of any blood 
pressure readings that would be considered elevated by VA 
standards.  See 38 C.F.R. § 4.104 Diagnostic Code 7101 
(2007).  

These same discharge examination reports also show that the 
veteran's heart was evaluated as "normal"  The first-post 
service evidence of hypertension was in the mid 1990's, two 
decades after the veteran's discharge from service in October 
1972. (see, October 2002 treatment record, prepared by V. K. 
C., M. D., reflecting that routing laboratory testing, 
performed in October 1994, confirmed that the veteran was 
hypertensive.)  The Board notes that when evaluated by VA in 
April 2003 and June 2004, the veteran reported that he had 
had problems with high blood pressure for thirty years.  The 
veteran's contention, however, is unsupported by an absence 
of high blood pressure readings ---excluding the single 
elevated reading in September 1967---during service or within 
a year of service discharge in October 1972.  To this end, a 
single instance of an elevated blood pressure reading is 
insufficient to establish a diagnosis of hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 (2007) 
(hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days; the term hypertension means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.).  Indeed, and as 
noted previously herein, the first evidence of hypertension 
was not until October 1994. 

The Board finds that such a lengthy passage of time between 
service discharge and an the initial onset of hypertension 
weighs heavily against the veteran's claim for service 
connection for hypertension.  To this end, the Board, may and 
will, consider in its assessment of service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of maladies at issue.  See, Maxson v. West 12 
Vet. App. 453, 459 (19991), aff'd sub nom.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In summary, as the 
post-service VA and private treatment records show that the 
veteran has continued to seek treatment for his hypertension, 
they are entirely devoid of any competent evidence 
establishing an etiological link between said disability and 
the appellant's period of military service.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.

As the initial evidence of hypertension was not until the mid 
1990's, service connection on a presumptive basis is also not 
warranted. 
See, 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The record appears to have raised a theory of entitlement to 
service connection for hypertension as secondary to service-
connected diabetes mellitus.  As the record is devoid of any 
medical evidence linking the veteran's hypertension to 
diabetes mellitus or to any service-connected disability, 
service connection for hypertension on a secondary basis is 
also not warranted.  See, 38 C.F.R. § 3.310 (2007). 

C) Left Ear Hearing Loss and Tinnitus

Service medical records are entirely devoid of any subjective 
complaints or clinical findings referable to left ear hearing 
loss or tinnitus.  (Audiometric examinations, conducted at 
the veteran's separation examinations in February and October 
1972, revealed left ear hearing to be within normal limits.  
Thus, the veteran's service medical records provide probative 
evidence against his claims for service connection for left 
ear hearing loss and tinnitus.

Post-service private and VA examination and treatment records 
reflect that the veteran first reported the onset of left ear 
hearing loss and tinnitus in April 2003 and June 2004, 
respectively, approximately three decades after his 
separation from active duty. This 31-year period between 
service and his first complaint of left ear hearing loss and 
tinnitus provides highly probative evidence against the 
appellant's claims for service connection for said 
disabilities.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The veteran received an audiological evaluation in April 
2003, which revealed impaired hearing in the left ear as 
measured by the VA standards stated above and explained in 38 
C.F.R. § 3.385.  The veteran related to the audiologist that 
he was exposed to significant jet-engine noise during 
military service.  The veteran stated that after his heart 
surgery in June 2003, his hearing loss became more 
noticeable.  The April 2003 VA audiologist opined, after a 
review of the veteran's service medical records, that in view 
of the veteran's normal hearing at discharge from the 
service, his present [left ear] hearing loss was not due to 
military service.  This audiological evaluation is found to 
provide evidence against the veteran's claim for service 
connection for left ear hearing loss.  There is no opinion of 
record, private or VA, that contradicts the April 2003 VA 
examiner's conclusion.  In June 2004, the veteran related to 
a VA audiologist, that he had had tinnitus for the previous 
ten years, thus, providing against his claim for service 
connection for said disability. 

Simply stated, the post-service medical record provides 
highly probative evidence against the claims for service 
connection for left ear hearing loss and tinnitus.  No 
medical evidence indicates that the veteran's hearing loss 
and tinnitus had their onset during his period of military 
service with the United States Navy.  The Board must find 
that the service and post-service medical record, indicating 
that left ear hearing loss and tinnitus began many years 
after service, outweigh the veteran's contention that he has 
left ear hearing loss and tinnitus as the result of his 
military service. 




ORDER

Service connection for varicose veins is denied. 

Service connection for peripheral vascular disease is denied. 

Service connection for right ear hearing loss is denied. 

Service connection for hypertension is denied. 

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


